UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CARLOS VILA,

                               Plaintiff,                     Docket No. 1:20-cv-2401

        - against -                                           JURY TRIAL DEMANDED


 MIAOUXX, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Carlos Vila (“Vila” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Miaouxx, LLC (“Miaouxx” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of two

copyrighted photographs of model Emily Ratajkowski, owned and registered by Vila, a New

York based professional photographer. Accordingly, Vila seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Vila is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 1819 62 Street, Brooklyn,

New York 11204.

       6.      Upon information and belief, Miaouxx is a domestic limited liability company

with a place of business at 666 Greenwich Street, Apt. 344, New York, New York 10014. Upon

information and belief, Miaouxx is registered with the New York State Department of

Corporations to do business in New York. At all times material hereto, Miaouxx has operated its

Instagram Page at the URL: www.Instagram.com/Miaou (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Vila photographed model Emily Ratajkowski (the “Photographs”). A true and

correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Vila is the author of the Photographs and has at all times been the sole owner of

all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with United States Copyright Office and were

given Copyright Registration Number VA 2-157-818.

       B.      Defendant’s Infringing Activities

       10.     Miaouxx posted the Photographs on its Website as tool to promote its brand and

to promote the clothing the model is wearing. A screenshot of the Photographs on the Website is

attached hereto as Exhibit B.
       11.     Miaouxx did not license the Photographs from Plaintiff for its Website, nor did

Miaouxx have Plaintiff’s permission or consent to publish the Photographs on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Miaouxx infringed Plaintiff’s copyright in the Photographs by reproducing and

publicly displaying the Photographs on the Website. Miaouxx is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Miaouxx have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Miaouxx be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;
       2.     Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

              advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

              Photographs;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 18, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Carlos Vila
